Name: 89/402/EEC, Euratom: Council Decision of 13 April 1989 appointing two members of the Economic and Social Committee
 Type: Decision
 Subject Matter: nan
 Date Published: 1989-07-04

 Avis juridique important|31989D040289/402/EEC, Euratom: Council Decision of 13 April 1989 appointing two members of the Economic and Social Committee Official Journal L 189 , 04/07/1989 P. 0042 - 0042*****COUNCIL DECISION of 13 April 1989 appointing two members of the Economic and Social Committee (89/402/EEC, Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 193 to 195 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Articles 165 to 167 thereof, Having regard to the Convention on certain Institutions common to the European Communities, and in particular Article 5 thereof, Having regard to the Council Decision of 15 September 1986 appointing the members of the Economic and Social Committee for the period ending on 20 September 1990 (1), Whereas two seats have become vacant on the above Committee following the resignation of Mr Gilles Nugeyre and Mr Michel Saiu, notified to the Council on 22 November 1988 and 23 January 1989 respectively; Having regard to the nominations submitted by the Permanent Representation of France on 3 February 1989, Having obtained the favourable opinion of the Commission of the European Communities, HAS DECIDED AS FOLLOWS: Sole Article Mr JoÃ «l Berton and Mr Michel Bordes-Pages are hereby appointed members of the Economic and Social Committee in place of Mr Gilles Nugeyre and Mr Michel Saiu for the remainder of their term of office, which runs until 20 September 1990. Done at Luxembourg, 13 April 1989. For the Council The President P. SOLBES (1) OJ No C 244, 30. 9. 1986, p. 2.